     USDC IN/ND case 3:19-cv-00264 document 1 filed 04/03/19 page 1 of 6


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA
                        SOUTH BEND DIVISION


UNITED STATES OF AMERICA,                      )
                                               )
                   Plaintiff,                  )
                                               )   Case No. 3:19cv264
              V.                               )
                                               )
JORGE CONTRERAS, JR.,                          )
CAPITAL ONE, NA, f/n/a Capital One             )
Bank,                                          )
             Defendants.


                                 COMPLAINT

      Comes now Plaintiff United States of America, by counsel, for and on

behalf of its agency, U.S. Department of Agriculture (USDA), and for its

cause of action alleges the following:

                                JURISDICTION

      1.    This Court has jurisdiction pursuant to 28 U.S.C. Section 1345

and venue is proper.

                                 COUNT ONE
                          (Default on Promissory Note)

      2.   On or about May 5, 2009, Defendant Jorge Contreras, Jr. executed

and delivered to Plaintiff a promissory note in the amount of $104,000.00. A

copy of said note is attached hereto as AExhibit 1.”

      3.    To secure payment of said promissory note Defendant Jorge
       USDC IN/ND case 3:19-cv-00264 document 1 filed 04/03/19 page 2 of 6


Contreras, Jr. executed and delivered to Plaintiff a mortgage on the following

described real estate in LaPorte County, to wit:

        THE WEST 1/2 OF OUTLOT 11, EXEPT THEREFROM THE SOUTH
        3 FEET, IN THE TOWN OF WANATAH, AS PER PLAT THEREOF,
        RECORDED AUGUST 23, 1865 IN PLAT BOOK 2 PAGES 6, IN THE
        OFFICE OF THE RECORDER OF LAPORTE COUNTY, INDIANA.

        ALSO EXCEPTING THEREFROM A PARCEL OF LAND BEING
        PART OF THE WEST 1/2 OF LOR 1 11 IN THE ORIGINAL SURVEY
        OF THE TOWN OF WANATAH, AS RECORDED IN PLAT BOOK 2,
        PAGE 6 IN THE OFFICE OF THE LAPORTE COUNTY RECORDER,
        MORE PARTICULARLY DESCRIBED AS FOLLOWS:

        STARTING AT AN IRON PIPE MARKING THE NORTHWEST
        CORNER OF LOT 11 IN THE ORIGINAL SURVEY OF THE TOWN
        OF WANATAH, FOR THE POINT OF BEGINNING;

        THENCE S 88 DEGREES 04’ 17” E ALONG THE NORTH LINE OF
        LOT 11, A DISTANCE OF 132.74’ TO AN IRON ROD WITH CAP;

        THENCE S 00 DEGREES 37’ 58” W A DISTANCE OF 53.72’ TO AN
        IRON ROD WITH CAP;

        THENCE S 89 DEGREES 39’ 16” W A DISTANCE OF 132.92’ TO AN
        IRON ROD WITH CAP ON THE WESTERLY LINE OF LOT 11;

        THENCE N 00 DEGREES 48’ 31” E ALONG THE WESTERLY LINE
        OF LOT 11, A DISTANCE OF 58.99’ TO THE POINT OF
        BEGINNING.

        CONTAINING 0.1718 ACRES, MORE OR LESS, SUBJECT TO ALL
        LEGAL EASEMENTS.

        Commonly known as: 402 Illinois St., Wanatah, Indiana 46390.



1 “LOR” in the legal description on the mortgage appears to be a typo and should be “LOT”.
                                                       2
     USDC IN/ND case 3:19-cv-00264 document 1 filed 04/03/19 page 3 of 6


     (the “Subject Property”).
The mortgage was recorded in the Office of the Recorder of LaPorte County,

Indiana, on May 13, 2009, in Document No. 2009R-06708, a copy of which is

attached hereto as “Exhibit 2.”

      4.    As a part of this transaction, Defendant Jorge Contreras, Jr.

executed a Subsidy Repayment Agreement (“Subsidy Agreement”), a copy of

which is attached hereto as AExhibit 3.@ By this agreement, the United

States agreed to defer a portion of the accruing interest so long as there was

no default, but in the event of a default, the credited interest becomes due as

an in rem charge secured by the mortgage. There is due under the Subsidy

Agreement the sum of $5,614.50.

      5.    Plaintiff is the holder of the promissory note, mortgage and

Subsidy Agreement.

      6.   Defendant Jorge Contreras, Jr. is in default in repayment of the

obligations due to Plaintiff under the terms of the promissory note.

      7.    The Plaintiff accelerated the indebtedness and made demand for

payment in full, and no payment has been received. All conditions precedent

to the assertion of this cause of action against Defendant Jorge Contreras, Jr.

has been satisfied and/or have occurred.

      8.    Defendant Jorge Contreras, Jr. owes Plaintiff, pursuant to the


                                       3
     USDC IN/ND case 3:19-cv-00264 document 1 filed 04/03/19 page 4 of 6


note and mortgage, the sum of $156,656.93 consisting of $127,613.87 in

principal and $23,428.56 in accrued interest as of March 27, 2019, with

interest thereafter at the rate of $15.5515 per day to the date of judgment,

plus interest credit under the Subsidy Agreement in the sum of $5,614.50.

In addition, the government may incur additional costs and expenses

associated with the preservation and sale of the real property, which may

become due and owing under the terms of the note and mortgage.

                                   COUNT TWO
                                   (Foreclosure)

      9.     Plaintiff restates and incorporates by reference allegations 1

through 8 as though fully stated herein.

      10.    Defendant Capital One, NA, f/k/a Capital One Bank is made a

defendant to answer as to its interest in the real estate by virtue of a

judgment in the amount of $1,413.32, plus costs and interest, entered

September 20, 2011, in Cause No. 46D04-1108-CC-000519, in Judgment

2011003800-1 in LaPorte County.

    11.      The mortgage of Plaintiff is prior and paramount to the interest

of all other parties to this action.

   WHEREFORE, Plaintiff respectfully prays that the Court:

      A. Enter judgment in rem against the mortgaged real estate in the amount of


                                         4
USDC IN/ND case 3:19-cv-00264 document 1 filed 04/03/19 page 5 of 6


   $156,656.93, together with interest accruing after March 27, 2019, to date

   of judgment at the rate of $15.5515 per day, plus any such further costs

   and expenses as may be incurred to the date of sale of the property and in

   personam against Defendant Jorge Contreras, Jr., in the amount of

   $151,042.43 (the in rem judgment minus the differed interest or subsidy

   recapture in the amount of $5,614.50), and all other costs herein;

B. Enter an order declaring Plaintiff’s mortgage to be prior and

   paramount to the interests of all other parties and determining the

   amount and priorities of the interests of all parties to the real estate;

   and an order foreclosing the equity of redemption of defendants in

   the real estate;

C. Enter an order directing the sale of the property by the U.S.

   Marshall and application of the proceeds first to the costs of sale,

   second to payment of the judgment of Plaintiff, with any then-

   remaining proceeds paid to the Clerk of the Court to be disposed of

   as the Court shall direct;

D. Issue a Writ of Assistance upon proper Praecipe if the purchaser of

   the real estate be denied possession; and

E. Award such other and further relief as is just and proper in the

   premises.

                                   5
USDC IN/ND case 3:19-cv-00264 document 1 filed 04/03/19 page 6 of 6




                            Respectfully submitted,

                            THOMAS L. KIRSCH II
                            UNITED STATES ATTORNEY


                      By:   s/Deborah M. Leonard
                            Deborah M. Leonard
                            Assistant United States Attorney
                            United States Attorney’s Office
                            Northern District of Indiana
                            E. Ross Adair Federal Bldg, U.S. Courthouse
                            1300 South Harrison Street, Room 3128
                            Fort Wayne, IN 46802-3489
                            Tel: (260) 422-2595
                            Fax: (260) 426-1616
                            Email: deborah.leonard@usdoj.gov




                                 7
             USDC IN/ND case 3:19-cv-00264 document 1-1 filed 04/03/19 page 1 of 3




                                                                                                                                                fQM\ Approved
;fOITII   ~D 1940-18                                                                                                                            0MB No. 0576,0172
 (Ftev, 7-05)
                                                         UNITED STATfSS DEPARTMENT OF AGRICULTURE
                                                                   RURAi. HOUSING SERVICE

                                                                         PROMISSORY NOit:
                                                                                                                                              . SATISFll3D
  Type or Loan SECTION ·soa
                                                                                                                          This           day of                      ,20 ,...._.;...-
   Loan No. _ _                                 _ _ _ __                                                                   Unlte1d States (If America
                                                                                                                           BY.----~---~~--~
                                                                                                                           iitle:......,._ _ _ _..,.......,..._____
  Oate:_-_ _;Oc.:;:5;,.../.:.0.:..S- - - ;20 .;:;0,._9_ _                                                                  USDA, Rural Hou$lng SeNlcee
  4 06 :i;tlinoh st.
                                                                                (Proporty Addma}
   Wanatah                                                                      t,.i.   Po:i·te                     1   _I_N_~.,.......-~-
                          (Clty or Town)                                    '                (CoUllty)                         (Stahl)
  BORROWER'S PROMISE TO PAY. In return for a loan Iha! I have received, I promise lo pay to the order of the Unlled
  Slates of America, ecllng through the Rural Housing Service (and Its successors) r0overnmMl''} $ 1011 QQO, oo
  (ihl~ amount la called ''principal"), plus Interest
  tNTEREST. Interest will be oherged on lhe unpaid princlpal urilil lhe full amOUf\l of lhe prlnclpal has been paid. I will.pay
  lntBreel at a yearly rate of     4 • 6 2fi o %. The ln!eresl rale required by thl$ section Is the rate I wlll pay both before
  and after any default descrlbt1d below.
   PAYMENTS. I agree to pay pflnclpal and _ln~ereal using one or two alternative~ Indicated below:

      I. Principal and Interest payments shall be temporarlly deferred. ihe interest accrued lo                    -,--
   shall ba added lo lhe prlnclpal. The new principal end l~t~r accrued lnt&raal ahell be payable In .}fi!6 regular amorlli?:ed
   Installments on the date Indicated In the box below. I eulhori:z:e the Government to enter the amount of sveh ll&w prlnclpal
   hare: $                       • and the amount of such regulat lnalallmenl& In the box below when such amounts hllv1:1 been
   determined. I agree to pay ptlooipal and Interest In Installments ~s Indicated In the box below.
      ll. Paymants shall not be deferred. I agree to pay principal and lntr,irest in                                         3 96          lnalsltmenls as indicated In
   the box below,
   I will pay ptinolpal and lntElt$!!1l by making a payment every month.
   I wlll make my monthly payment on the 5,th_ day ot etlch month beginning on                        June s            ~and.
   conllnulng for .....ll§__ months. I wlll make thase paymenl1i FJV$(y month until I have paid all or the prlnclpal and Interest
   end any other charges described below that I may owa under thls note.-My monthly payment1:1 will be applied. to Interest
   bef0<8 principal. If on          May 5         , ~ , I alill owe amounls under this note, I will pt1y th01e amounts In full on
   that date, whloh Is called the "maturity date."                                     ·                                  ·
   My monthly payment will bU s12 ,51                    • I will ma.ke my monthly PBYIYl$nl at 1·br:•· poc:,t p:t:fl~e .JI[' .. ~                                   - £ ...




   ~Jt..1Jll! billing ataiaw~nt                                              or a dlffeient place lfceq~r$d by U1e Govemmont.

   PRINCIPAL ADVANCES. If the enllre princlpal amount of the loan Is not sdvanoed al the time of loan eloslng, the
   unadvanced balance of lhe loan will be advanoed et my request provided lhe Govemm1mt agrees to the advance, n,s
   Government must ma~e the advance provided U\e advance is reque$18d for an authorized purpose. Interest shall
   acorue on the amount of each advance beginning on the date of Iha advance as $hQWO In the Record of Advances
   below. I authorize Iha Oovar(u'l'lertl to enter the amount aod d1;1te of the ad\lance as shown In the Record of Advances
   below. I authorize the Government to enter the amount end dale of $u¢h advance on the Record of Advances,

   HOUSING ACT OF 1949. This promissory note Is made pur.auanl to tlUe V of the Housing Acl of 1949, II 19 for lhe type
   of loan lndicaled In lhe "Type of Loao" block at the lop of this oote. This nole shall be subject t9 the praaant regulettons
   of the Government and 10 Ila fulure regulations Ml incon!ll9lent with the &xprsss provlt1lons of this note.

A~,onlb1t1 la llio l>~•rworl< Roducllon Aqf of 1995, no pt.i,~111 ~ rc,4ulrt:d 10 rctpond to 1 ~oUwtian af Informal/on u,11tt1 !t d!Jplays a vllid 0MB CQlllrol
J\lll'llbcr. Tllll valid 0MB c:on1rot 1111m~r rot t'hls lnl"tlrmatlon collcc1ion is ~51S,orn. Th, ~~a;:qulled to c:aruplctc !hi, lnfomiatlon ~ollc.s:tlrrn 15 011i1\la1M 10
avensc 1~ mlnulcs pOr tolpOnJ•, ine!ndlng lho llnic for Rvh:wln,: lmtt,11!1I011t 1 St~ng cncl1tin11 di,1a sou,~o. gnt~Plli 1111d -m•hlldqm11 tb,, dale modcd and
u111plellRR and rcvi1wln3 lhv ~QUacd1111 ot"1r<1JmBIID!I.                                   .                             •                                            '

                                                                                               1




                                                                                        Exhibit 1
      USDC IN/ND case 3:19-cv-00264 document 1-1 filed V
                                                       04/03/19 page 2 of 3



                                                                                                    Aoooun~    ~


LATE CHARGES. If the Government has not received lhe full amount of any monthly payment by the end of---ULdays
after the date it is due, I will pay a late charge. The amount of the charge wlll be        4         percent of my overdue
payment of principal and Interest. I wll1 pay thla charge promptly, but only once for each late piaymenl.
BORROWER'S RIGHT TO PREPAY. I have the right lo make payments of prlnclpal at any Ume before lhey are due.
A paymanl. of princlpl)I only Is kMwn as a ''prepayment." When I make a prepayment, I wlll lell lhe Government In
writing that I am making a prepayment.

t may make a full prepayment or partial prepayment Without pt\ylng any prepayment charge. Toe Government will use
all of my prepaymeots lo reduce the amount of prlnclpel thal I owe under this Nole. If I make a par11al prepayment, there
wlll be no ohanges In the due date or in the amount of my monthly payment unless the Government agrees In writing lo
,hose changes. Prepayments wlll be applied to my loan In accordance with lhe Oovarnrnenl's regulations and
eooounllng procedures In effect on the date of receipt of thr, payment
ASSIGNMENT OF NOTE. I undar&land and agree that the Government miety at any lime assign this note without my
c::onMnt. If 1M Government assigns lh& notl!! I will make my payments to the assignee of the not& and in $UCh case
the term "Government" w111 mean lhe asslgne8.

CREDIT ELSEWHERE CERTIFICATION. I certify to'the Go1Jeromenl thal I am unable 10 oblaln .auffictent credit
from other sources at reasonable rates and lerms for the purposes for whloh the Government is giving me this loan.

use CERTIFICATION. I certify to Iha Government th,t .the funds I am borrowing from the Govemment wlH only be
used for purposes authorlz8d by the Government.                                         ·

·LEASE OR SALE OF PROPERTY. If the property constructsd, Improved, purchased, or refinanced with this loan IB (1)
le~se(I or rented with an option to purohaGa, (2) leased or rllnted without opllon lo purchase for 3 years or fong&r, or (3)
Is sold or title Is otherwise oonveyed, voluntarily ar fnvolunlarUy, the Government may st Its opllM deciar@ the entire
~ert,alnlng unpaid balance of the loan lmmedtately due snd payable. If lhfs happens, I w111 have to lmmadlately pay off
Iha entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree lo perlodloally provlda the Governmenl with
lnformsllon the Governmenl requesls about my finanelal situation. If the Government delenrilna& that I can get a loan
from a re&ponsll:ile cooparatlve or private cre~ll source, such as ·a bank ot a ctedll union, at reasonable rates and terms
for similar purposes· as this loan, at the Government's request, I wm apply for and accept a loan-In a &ufflolent amount to
pay thl$ note In full. This requirement does not apply lo any ¢0$lgnerwho signed this no1a pursoant lo seotlan 602 of the
Housing Aot of 1949 to compensate for my lack of repaymenl abllily.
SUBSIDY REPAYMENT AORl:EMENT. I agree to th$ repaymenl (recaplure) of aubsldy grinted In Iha form of
payment asslstanoe uncter the Government's regulallans.

CREDIT SALE TO NONPROGRAM BORROWER. The provisions of lht'! paragraphs enlllled "Or~dlt e·1sewhere
Certifioalfon" and "Req1.1lrem11nl to Refinance with Ptivatt Credit" do not apply If lhis loan ls class!ned a& a
nonprogram loan pursuant lo section 60"2 of lh8 I-lousing Act of 1949.

DE.FAULT. If I do not pay the f1,1II amount of eaoh monthly payment on the data II ls due, I will be In default. If I am In
default Iha Government may send ma a written notlce telling me lhal If I do not pay the oven:fue·amount by a certain date,
the Government may require me lo lmmedlately pay the full amount of the unpaid prinelpal, ell lhe lnlerast that I owe, end
any late charges. lnteresl will continue to accrue on past due principal and Interest. Even if, at a tlrne when I am In
default, Uie Govemment does not require me to pay lmmedlelely es desctlbed In the preceding sentence the Government
wlH $(Ill have 1he right lo do so if I am in de.fault nl a later dale. If 11'1$ Government has r8qult8d me lo Immediately pay in
full as desQl'lbad above, !he Government will have the right to be paid back by me for all of Hs coats and expenses In
enr01olng !hi& promlsso!Y note ta lhe extenl not prohlblled by sppllcab~ law. Those e)(penses Include for example              ·
reasonable attorney's fees.                                                                    ·               '           '




                                                               2




                                                       Exhibit 1
                USDC IN/ND case 3:19-cv-00264 document 1-1 filed 04/03/19 page 3 of 3




                                                                                                           ~ooount fi

NOTICES. Unlese appllcable law requires a different method, any notice that mutt be given lo me under this note will be
given by dellvering It ar by malling It by first class mall lo me a\ the property eddrees lleled above or at a different sddress if .
I glva Iha Govarninent (\ notice of my different eddres,. Any notice lhal must be given lo the Govarnment wlll be given by
malling It by first Cll\8S mall lo the Government atJU30A RUX'Al uou·sing ae1:v;oe I ~lo cµat.ome~ Serviae ~11.nah
· Poat Pffica Dog 66689, St, LoJ1ie, .Mo 6316§.                           ,oraladifferentaddf'BSlllflamglvenanoUcaofthat
different address.

 08LIGATIONS Of PERSONS UNDER THIS NOTE, If more ttian one person signs this not&, es.oh person I$ fully Md
 personally oJ:illgated to keep all of the promises ma.de In this note, Including Iha promls1:1 to pay lhe full amount owed.
 Any person who Is a gua,antor, surety, or endorser of lhls note la al$o obligated to do these things, The Government
 may enforce Its rights under this note agalr'ISI e~ch person indlvldually or ageln$t all t>f us together. This means lhat any
 one of us may be required !a pay all of the amounts owed under this note. The term "Borrower" shall rater lo each
 person signing this note.                                         ·

 WAIVERS. I and any other person who ha$ obligations under this oote waive the right& of presentment and nollce of
                                                                                                  or
 dishonor. "Pni$entment" me~M the right to require the Government lo demand payment amounts due. ''Notice of
 dishonor" means the rlghl to require the Government to give notice to other persons lhat amounts due have nol been paid.

 WAllNING: Falluro to fully dlacloe& accurate and truthful ftnanclal infonnaUon In connection with my lolln

 i:,'~
 appll~tlon may result In the termination of program ass\etanciA currently being received, and the denial of
       :da~~~!.!J.taneo·ur111er the Departm~nt of Agriculture's Dllbarmcint regulations, 7 C.F .R. pal't 3017.

 ~·:;:P7/                                      Seal                                                    ·           Stal
                ., ·'   Borrower Jorge Contreraa .:1r                              Bom>war
           ,•


 - - - ~ - - - - - - - - - - Se~l                                 - - - - - - - - - - - - - - s~al
           Borrower                                                                Borrower




:r                                               RECORD QF ADVANCES                                                               I
           AMOTINT                 DATB                AM0l!N1'          DATB                   ,i.MoUNf                OATE
m-c:lo4 ooo.on                nc;~ntt-~nnCI       fR\ 't
                                                                                      '""' 1
/1\.!:                                            (9\ ~                               ltlli\ !;
{3\ ~                                           nn \t                                  '1'1)!
(41,«i                                        -1(1!H:                                 1,,11, ~
(SHl                                           1(12\ ll:                              lrt9) ~
(ifl   t                                       itl3Hl                                 1'2m!t
(7) S                                           (14} S                                 '21H

I                                                                                    TOTAL        S 104,000.00                    i




                                                                  3




                                                             Exhibit 1
     USDC IN/ND case 3:19-cv-00264 document 1-2 filed 04/03/19 page 1 of 6
                                                                                                                     (

                                                                                                                                  LAPORTE GOllNrY REGOr<l>ER
                                                                                                                                        rn1m STHILEY


                                                                                                                                  05/13/2009                    11:13:23RN
                                                                                                                                  RECORDING FEE                     124.~0
                                                                                                                                  PA13ES:          6




                                                    [Space Above This Line For Recording Data]
Fom1 RD 35SO- I4 IN                                                                                                          Fom1 Ap))rovod
(Rev. 09-05)                                                                                                                 0MB No. OS75-0172
                                                        Unllod States Department of Agrlcuhm·e
                                                                Rurnl ~onslng Service
                                                              MORTGAGE l70R INDIANA
 THIS MORTOAOB(0 Securlty Instrumenl") Is mode on },f~~ 5th, 2009                              . [Date]
ihemQrtgllgor Is Jorge Contraras- Jr
                                                .                           .                             ("Borrower").
'!'his Security Instrument Is given to the United States of America acting through tho Rural Housing Service or successor
 agency, United States Department of Agrlcullme {"Lendor"), whose address is Rural Housing Service, c/o Contrall:zed
Servicing Center, United Stntes Department of Agrlc11lture, P.O. Box 66889, St. Louis, Missouri 63166.
Borrower Is Indebted to Lendor under the.followlng promissory notes and/or ass11mptlon 11gree11\ents (heroin collectlvoly
called "Note") which have been executed or assumed by Borrower and which provide for monthly payments, with the 1\111
debt, if not paid earlier, duo and payable on the mnturlty dato:
Dote of lnstmmcnt                                             frh~                                              Maturity Dnte
May 5th, 2009                                                 $104,000.00                                       May 5th, 2042


This Security Jnstrument secures to Lender: (a) the repayment of tho debt evidenced by the Noto, wilh Interest, and all
renewals, oxtens!ons a11d modlflcations of tho Note; (b) lhe payment of nil other sums, wllh Interest, advanced under
paragrn)lh 7 to protect tho property covorcd by this Security Tnstnnnent; (c) the perfonnance of Borrower's covemmts and
agreements under this Security I11stmmenl and the Note, and (d) the reca}>ture of any payment asslshmce and subsidy which
may be granted to the Borrower by the Lender pursuant to 42 U.S.C. § l4'12(g) or 1'190(a). Por this purpose, Borrower does
hereby mortgage, grant and convey to Lender the following descrlbeo property locntcd In
County, Jndiann:

                                                    [See attached Exhibit A for Legal Description)

which has the address of              402 Illinod:s St
                                     (Slreet]
("Property Add!'oss");


TccortU11g to tlle Papmwrl: Reduct/011 de/ of 1995, 110 ptr.rom are rcq11ired to rtspond lo a collecl/011 o] l,i{ormal/011 1111/ess II displays a 1'all1IOMB
contro/ ,11111,~er. 11111•a/l,I 01,m co11trol 11i1111bsr for tlrls '1rfor111111lo11 collec/1011 ti OS1$-Dl12. The tlmt rtq11lre1l lo complete t/Jls hrf()mrn/1011 coll,c-
f/011 ts e$lil11<1lt:d to a1•e,(lge I j ml1111tes per resp111ue, t11cl11J111g the 11111, for revlew/11g lmtmctlo1i 1tnrc/1fng exlsl/11g data .so11rc,1, gatMrlng n11d
11111/11111t11f11J./'' dq1,r11eeded, aml complttl11g a11d 1-e1·J~11•l11g tht col/1c11011 of ll,form<1tlo11.
lniUpls    5~- L                                                    .                                                                                  Pftgo lof6




                                                                         Exhibit 2
    USDC IN/ND case 3:19-cv-00264 document 1-2 filed'· 04/03/19
                                                        '.,..I  page 2 of 6




    TOOBTHEit WlTH 1111 the improvemonls now or hereafter erected Oll llteptoporty, 1md all easements, appurton1111ces,
and fixtures which now or horeafter 11re a part of tbe property. All replacements ond additions sliall also be covered by lhls
Security lnstrnmont. All of the ~oregolng Is roferred to In this Security Jnstnunent as the 11Pro11erty."
     DORROWBR COVllNANTS thllt Borrower Is h1wftilly selsed of tho estate hereby conveyed and bas the right to grant
and convey the Property and that tho PrcJperty is nncucumbered, except for encumbrances of record. Borrower wam111ts
nn<l wlll defend generally lho tltlo to the Property 11gainst all claims Mo denumds, subject to any encumbrances of record.
     THIS SECURITY TNSTRUMBNT combines uniform covenants for national use and non-unlfonn covenants with
llmlled variations by jurlsdlclion to constltuto II uniform security Instrument covering real property.
     UNIFORM COVBNANTS. Borrower and Lendor coven1111t and asree as follows:
     1. Payment of Pt·lnclpal and In forest; Prcp11ymcnl and Late Chnrgcs. Borrower shall promptly pay when duo the
1nlncl1>al of and Interest 011 the debt evidenced by tho Nole and any prc1>ayment and late charges duo undin· tho Note.
     2. Funds for Taxes and Insurance. Subject to applloable law 01· to a written waiver by Lender, Borrower shall pay to
Lender on tho dfty monthly payments are duo undot· tlie Note, until tho Note Is paid In full, a sum ("Funds") fo1·: (a) yearly
taxes and assessments which inay uttain priority over this Secmily Tnstmme11t RS a lien on the Proportyj (b) yearly leasehold
payments or ground rents on lhe Property, lf1my: (o)     yearly hazard or property Insurance premlums;.and (d) yearly flood
lnsm11t1co premiums, If any. These Items aro called 11Bscrow Items," Lender may, at any time, collect and hold Punds In an
amount uot to exceed the maximum amount a lender for R federally related mortgage loan may re<1uire for Borrower'i;
escrow accmintunder the fcclernl Re11I Esto.to Seltlement llrocedures Act of 1974 Rs arnonded from time to limo, 12 U.S.C.
§ 2601 et seq. ("RESPA"), unl~s another law or federal regulation that applies to the Funds sets a lesser amount. Jfso,
Lender may, at any time, collect and hold Funds In nn amount not to exceed the lesser amount. Lende1· may estimate tho
amou11t of Funds due on tlto basis of current data 1111d reasonable ostlmates of expenditures of J\1ture Escrow Items or
othenvlso i.11 accordnnco wilh applicable h1w.
     The Frntds shall be held by a fc<leral agency (Including Lender) or in an lnstitulion whose deposits aro Insured by a
federal agency, lnstn11nentalltyf or entlty. Lender shall apply tho Funds to pay tho Escrow Items. Lender may not chargo
Borrower for holding and app ying tho Funds, ommally 11nalyzlng the escrow acco11111, or verlfyh1g the Escrow Items,
unless Lender pays I3orrower Interest on the Funds 1111d applicable law permits Londer to make such a charge. However,
Lendet· may require Bon·ower to J)&y a one-time charge for 1111 independent renl ostato tax reporting se1vice used by Lender
in connection with Chis lonn, \lnloss appllcablo law provides othenvlse. Unless an agreement ls mado or applicable law
requires Interest to be paid, l.endor shall not be required 10 l)ny Borrower 1my Interest or camlnfs on the Funds. Borrower
and Lender n1ay agree In wrillng, however, thnt lnterost sha t be 1>11ld on lhe Funds. Lender shal give to Borrower, without
chnrge, 1111 annual accounting oftbe Funds, showing credits and debits to tho Funds and the purpose for which each debit to
the Funds was mede. 1110 Funds are pledged as additional security for all sums secured by this Security Insh"ment.
     If tho Funds held by Lender exceed the 11mo,111ts 1>cnnltted to bo hold by npplfoable law, Lender shall aceount lo
Borrower fol' tho excess ftmds In accordance with the requirements of 11ppllcRble law. If tho amount of the Funds held by
Lende1· at 1my time ls not snfficlent to pay tho Escrow Items whon due, Lender may so notify Borrower in writing, and, In
sueh case Borrower sh111l pay to Lender the 111)10\1111 11ecess11ry lo mako u11 the deficiency. Borrowel' shall make up the
deflclency In no moro titan twelve monthly p11ymon11, Rt Lender's solo discretion.
     Upon payment In t\11l of nil sums secured by this Security Instnuucnt, Lender shall promplly refund to Borrower any
Funds liel<fby Lender. If Lender shall acquire or sell the Property after acceleration under 1>al'agraph 22, Lender, prior to
the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of acquisition or sale as a credit
against the sums seenrc~ by this Security lnstnunent.
     3. Appllcntlon of Pnynumts. Unless ap11Ucable l11w or Lender's reg11latlons provide othcrwlse, all payment$ received
by Londor under paragraphs I and 2 shall ho apJ>lled In the following order of priority: (1) to advances for Ihe prcsorvntlon
or protection ot tlte Property or enforcement of this lien; (2) lo accrued Interest dllo under the Nole; (3) to principal due
under the Noto; (4) to amounts required for the escrow Items under paragraph 2; (5) to late charges and other fees and
charges.
     4, Charges1 Lieus. Borrower shall pay all laxes, assessments, charges, fines and Impositions attrlbutabto to the
Property which may attain priority over this Security I11stn11nont1 and leasehold payments or ground rents, ifany. Borrower
shall pay these obi lgailons In the manner provided In paragraph 2, or lfnot l)t1ld In that mnnner, Borrower shnll pay them on
time directly to the person owed payment Bon·ower shall promptly finnish lo Lender all notices ofamounts to be paid under
this parngrnph. lfBorrower makes thcso payments directly, Bon-ower shall promptly fiirnlsh to Lende1· receipls evidencing
the payments,
     Borrower shall promptly dlscharie any llen which has priority over this S0curl1y J11s1rnme11t unless Lender hns ngrcod
in writing 10 such lien or Borrower: (a) agrees In wrllhlg to the payment of the ol>llgntlou secured by tho lien In a maimer
acceptable 10 Lender; (b) contests In good faith the lien by, or defends against enforcel\lent of the lien In, legal 1>roceedlngs
which h1 the Lender's opinion operate to prevent tho enforcement otthe lien; or (c) securos from tho holder of the lien an
agreement satisfactory to Lender subordinating tho llen to this Soc\lrlty Instrnment. If Lender detem1!11es that any pa1t of
tho Property Is s,tbjcct to I\ Hen which mny attain priority over this Sec,1rlty I11stmmc11t1 Lender may give Borrower a notice
Identifying Um lien. Dorrowor shall sntlsfy the lien or take one or more of the actions set forth above within ten {10) days
       . .,{ - C
1nlllals )__     __
                                                                                                                   Page 2 of 6




                                                        Exhibit 2
   USDC IN/ND case 3:19-cv-00264 document 1-2 filed 04/03/19 page 3 of 6




 fnlr market value of tho Prope11y immediately beforo tho taking. Any bill11nco shnll be p11ld to Borrower. In the event ofa
 partial taking of tho Property In which the fair market value of tho Property Immediately before the taking is less than the
 11mom,t of the smns secured hereby lmmedi11toly before tho t11kl11g, unloss 13orrowor 11nd Lender otherwise agceo In writing
 or unless applicable 111w otherwise provides, lhe proceeds sludl be applied to tho su111s seeured by this Security Inslmmcnt
 whether or not tlto sums l\ro then duo.
       If the Property Is abandoned by Borrower; or If, nfter nolice by Lender to B01Towor thnt lhe co11demnor offers to make
 an ftward or settle a claim for daanagos, Borrower fulls to respond-to Lender within lhh1y (30) dnys after tho dalo lhe notice
 is given, Le1idcr. ls authorized to collect and apply the proceeds, at Its option, either to restol'iltlon or repair oflhc Prope11y
 or 10 the s1m1s secured by this Security Instmment, whether or not then due. Unless Lender and B0rrowc1· otherwise agree
 in writing, any appllcat Ion of proceeds to principal shull not oxtond or postpone the due date of the monthly payments
 referred to ln 1,arngraphs 1 and 2 or change tho amonnt of such J)Rymen1s.
        11. Bort-owcr Not Rcleasc<lJ Fo1·be111·11ncc lly Lendor Not a WRlve1-. Extension of the time for payment or modifi·
 cation of amortlzallon of the sums scoured by this Security lnRtnuneut granted by Lender to Dorrower and any snccessor In
 hllcresl ofBorrower shall not operate lo release tho ll11bll1ly of the original Borrower or Borrower's successors in Interest.
 Lender shall 1101 be required to commence proceedings against ony successor In Interest or refuse lo extend time for pay-
 ment or othenvlso modify amortization of tho sums secured by this Security Instrument by reason of any demand made by
 the original Borrower or Dorrower's successors In lntcrosf. Any forbearance by Lender In exercising any right or remedy
 shall not be a waiver of or 1neolude the oxerclse ofamy right or remedy,
        12. Successors and Assigns Uoun<IJ Joint nnd Soveral Llabllllyi Co-slg11e1·s. Tho covcn1tnls and agreements oflhls
 Security Jnst111ment shall bind and benefit the successors and assigns of Lendor and Borrower, subject to the provisions of
 paragraph 16. Borrower's covenants nnd a~reements shall be Jollll and several. Any Borrower who co-signs this Secul'lty
 lustrnmcnt but does not execnte the Noto: (a) is·co-slgnlng this Security Instrument .only lo mor<gage, grant and convey that
 Borrowor's 1t,1erost b1 the Property undor the tenns oftbls Security lnstmment; (b) Is not personally obligat.ed to PllY the
 sums secured by thls Security Instnintent; and (c) agrees that Lendor and any other DQtrowe1·may agreo 10 oxtenu, modify,
 forbear orinako any nccommpdalfons with regard to tho terms ofthl~ Security J11sl.n1mcnt or the Note without that Borrower's
.consent.
        13, Notices. A11y 11otlce·to Borrower 1>rovlded for b\ this Security Instrument shall be given by dollvoring It or by
 moiling It by first class mall unless applicnble law requires use of another method. The notice shall be directed lo the
 Property Address or ony 01hc1· address Borrower desig1,ate11 by notice to Lender. Any nollco to Lender shall be given by
  first class mail lo Lender's nddress sh,ted herein or any other address Lender designates by notice to Borrower. Any notice
 provided for Jn this Security lnsh111m:nt shall bo deemed to have been given to Borrower or Lender ~vhen given as provided
 rn this 1>arngraph.                        ·
        14. Governing Law; Severnblllty. This Security Instrument shall be governed by federal IRw. In the event lhnt any
 provision or clnuso of this Securlly Instnnnent or the Noto conflicts with a11pllcablo law, such conflict shall not affect other
 provisions of this Security Instnuuent or tho Note which can be glve11 effect without the conflicting provision. To this end
 tho provisions of this Security Jnstnunent and tho Noto aredeclrircd to bo severnblc. This lnstnunent shall be subject to the
  present reguliltions of Lendor, nnd to Its futuro reg11lntlo11s 1101 lnconsisfent with tho express 11rovlslons horeof. All powers
 and ogcnclos granted In this Instrument ore coupled with nn Interest and nre h'revocable by dcofh or othorwiso; and lhe rights
 and remedies 1>rovided In this instrument are cumulative to remedies provided by law.
        15, Jlorrowe1· 1s Co11y. B01ro,yer acknowledges receipt of one conformed copy of the Nole 1111d of this Security
  Instnunent.
        16, Tra11sfo1· of th11 Property or a Deneneh1l l11terest In Dor,·owcr. If nil or any \>art of the Property or nny interest
 In It Is lensed for a tenn greatc1· 1han tl1reo (3) years, leased with 1111 option to purchase, so d, or transferred (or lfa lieneficial
  lnterost In Borrower is sold or transferred and Bol'!'ower ls not a natnral person) wltho11t I.ender's prior writton consent,
 Lender may, at Its option1 requlro Immediate payment In full of all sums secured by this Security lnstrument.
        17, Nondlscl'lmh111tlon. If Borrower Intends to sell or rent the Property or any 1>ar1 of It and has obtained Lender's
 consent to do so (a) nelthor Borrower nor anyone authorized to act fo1· Borrower, will ret\1se to negotiate for tho sn\e or
 r.enlnl of the Property or will othcrwiso mako unavailable or deny the P,opert}' to nnyone because or race, color, religion,
 sex, nalionol origin, handicap, age, or f11mllial stah,s, and (b) Borrowerrecognlzos as illegal nnd hcrol>y disclaims rind will
 not comply with or attem1>t to enforce 1111y restrictive covenants on dwelling reluting to race, color, religion, sox, nallonnl
 origin, handicap, age or famlllal stah1s.
        18. Snle of Notc1 Change of Loan Servicer. The Note or a parlinl Interest in the Note (together with Ibis Security
  lnstmment) mar, l>e sold one or more times without prior notice to B01rower, A sale m11y result In a chnnge in the entity
 (known as the' Loan Seryfcer") lhat collects monthly pRyments dnc under the Note and this Security rnstnnuent. There
 also may be one or more changes of tho Lonn Service,· unrelated to a sale of the Note. If there is a change of the Loan
 Servicer, Borrower will be given wrillen notice or !he change In accordance with l)aragraph 13 11bove pntl apJ>llcablo law.
 The notice will state the name anti address oftbe new Loan Servicer and the address to wllich 1>aymcnts should be made.
        19. Uniform l~ederaI Non-Judicial ll'oreclosnro. If a uniform federal non-Judlcial foreclosure law ap11llcable to
  foreclosure of this security lnstmmunl is enacted, Lender shall have the option to foreclose this Instrument in nccordanco
 with such federal procedure.
        20. Hazardous Substances. I3orrower shall not cause or pem1it the rr~ence, use, disposal, storage, or release ofany
 hazardous snbstonces on or In the Property. Tho pt·ecedlng sentence shal not apply lo the presence, use, or storage on the
 Property ofsm11II quantities ofhazMdous substances that are gcnerolly recognized to be apprnprlato to nom,al residential
 uses and to maintemmce of tho Properly, Borrower shall not do, nor allow anyone else to do, nnyllllng affecting tho
 Property thnt ls 111 violation of nny federal, slate, or local environmental law or reg11 latlon.
 lnhlats '"'.) ~                                                                                                           Page 4 of 6




                                                           Exhibit 2
           USDC IN/ND case 3:19-cv-00264 document 1-2 filed 04/03/19 page 4 of 6


.   ,


             Borrowt,r shall promplly glvo Lender written nollce ofany investlgntl~n, claim, demand, lawsuit or other RCtion by Rily
        govommentRl or regulatory agency or prlva1e party i11volvl11g lho Pro1>erty and any hazardous subsiance or environmental
        law or regulation of which Borrower has ach111l knowledge. If Borrower learns, or Is notified by any governmental or
        regulalory a11tho1lty, tbot any remov11l or other remediation of any bawrdous substance alfectlng the Property Is necessary,
        Borrower shall promptly tal<o all ne~ssary remedial nc!lons in nccord1111ce with ap1>llcablo environmental law nod reg11la-
        tlo11s.
              As used In this paragraph 11hnZ11rdous substances" are those substances donned 11s toxic or hamrdous substances by
        environmental law and tho following subslnncos: gasoline, kerosone, other flammable or toxic petroleum products! toxic
        pesticldos and herbicides, volalllo solvents materials containing asbestos or formaldehyde, 1md radioactive matcrlu s. As
        used In this pnragrnph, "environmental law1•monns federal laws and resuh1tlons and laws andregnlatlons ofthej11rlsdlc!lon
        where tho Pro11crty Iii loonted that relate to hei\lth, safe~ or onvlronmenta1 protection.
              21. Cross Collnteralizntlo11. Default hcrc1mder shall constltuto default under any otl1er real estate security lnslnnuent
        held by Lender and oxecnled or assumed by Borrower, and default under any other such security iustrnmcnt slrnlt constltule
        default hereunder.
             NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
             22, SHOutD l)EFAULT occur In the performance or discharge of any obligation In this lnstniment or secured by
        this instrument, or should tho parties nnmed 11s Borrower die 01· be declared incompetent, or sbould any one of tho parties
        named as Borrower be discharged in bankmptcy or declared nu Insolvent or make an assignment for tho benellt of creditots,
        the Lender1 at Its opllon, wltlt or without notice may: (a) declare the entire amount un1>ald under the Note 1md any indebt-
        edness to Ill(} Lender hereby securea immediately due and payable, (b) for the account ofDorrower Incur and pay ronson-
        able expon5es for re\>alr or malntenimce of and lake possession of, 011erato or rent tho Property, (c) upou application by It
        and prodnellon ofth s instrument/ without other evidence and without notice ofheadng of said application, have a receiver
        appointed for the Property, wllh t 1e usual 1>owers of receivers In like cases, (d) foreclose this lnsb11ment as provided herein
        or by law, and (e) enforce any 11nd all other rights and remedies provided heroin or by prese11t or ftiture law.
             23. The proceeds of foreclosure sale slu,11 bo applied ln tho lhllowing order lo lho payment of: (a) costs and expenses
        incident to enforcing or complying wilh lhe provisions hereof, (b) 11ny prior lions required by law or a competent court to be
        so paid, (o) lhe debt evidenced by tho note and all lndobtedness to the Lender secured hereby, (d) Inferior l1011s of record
        required by law or a com1>etent court to be so p11ld1 (o) at the Lcndor's optlo11 1 any other Indebtedness of Borrower owing to
        lhc Lender, and (f) any bnlanc6 to Borrower. At foreclosure or other sale of all or any part of the Property, tho Lender and
        its agents may bid and purchase as a stranger and may pay lho Lender's shnre of tho purchose price by crediting such
        umount on any debts of Borrower owing to the Lender, In the order prescl'lbed above.
             24. Borrower agrees that the Lender will not be bound by 11ny present or t\1!uro stale laws prescl'lblng any statute of
        limitations or limiting the conditions which the Lender mny by regulation Impose, Including the Interest rate it n1ay charge,
        as a condition of approving n transfer of the property lo a 11ew Borrower. Borrower expressly walve.s tho benoflt of any such
        slate lnws. Borrower hereby wnlves, to the fullest exte11t Borrower may lawfiltly do so under state law, the benefit ofnll
        state laws (a) providing for valul\tlon, appraisal, homestead or exemption of tho property, (b) proltlblllng maintenance ofan
        action fora deffoloncy judgment or limiting the amount thereof or the time within which such action may be brought, or (c)
        allowi!'g nny right ofredemptlo1\ or possession following any foreclosuro solo. Borrower also hereby rellnqulshes, waives
        and convoys t\11 tights, lnchoalo or consummate, of descenl, dower, cmtesy, nnd homestead.                     ·
             l5, Rid ors to lhls Securlly lnslrmncnt. lf one or more riders are executed by Borrower and recordcil together with
        this Security Instmment, tho covenants and agreements of each rider shall be Incorporated Into and shall amend and supple~
        ment tho covenants and agreements of this Security lnstmment as if lhe rlder(s) were a part of this Security Inslrnment.
        {Check appllcablo box]
               D Condominium Rider            Cl Planned Unit Development Rider            D Othcr(s) (specify]


            BY SIGNING BULOW, Borrower accopts and agrees to lhe tenns 1111d covenants contained In 1>ages I tltro11gh 6 of this
        Security I11stn11nent and in any rlder_executed by Borrower and recorded with this Security Tnstn11ne11t.



        ,®~~t,J~°""w"                                                (Seal)
                   /

    -,,-------------,-.----(Seal)
    •                    florrower



        hilllals   1._ {__.                                                                                               Page 5 of6




                                                              Exhibit 2
               USDC IN/ND case 3:19-cv-00264 document 1-2 filed ·.04/03/19
                                                                   '-,I    page 5 of 6

I   •I•   f




                                                                                                             ACKNOWLEDGMENT

              S'l'ATBOJ?JNDIANf, /) /_
              COUNTY OF     '7f/11'K
                                                                                     )}ss:
                                                                                     )



                    Dofore mo,                      ~ /6 t(S A- ~ o~~ucS/./                                                                                                                                                               a Notary Public, this
              ____.5;:;;;....y.JL
                          _ _ _ dayof~,                                                                  2-tn)q , 2J~66                                                                           {bnfl:tz-;M-S! ;pg.                                                                           111\d

              - - - - - - - - - - - - - - - - - - - - acknowledged the execution of tho annexed mortgage.


                                                                                                      ~ < ; , . / l ~ l No1ary1'ublie

                                                                                                       County ona Slalo ofReslden~


              My commission expires._ _ _ _ _ _ _ _ _ _ _ _ __

              •Prl11t, stamp or f}'p1writ1      tit, 11a111ts o/tfi, mortgagorJ mid Ille 11otarJ,•}11sl be,iea//1 tlie/r slg1111l11res.
              Preparcr's Statement
              The form ofthl$ Mortgage was llrepa!'ed by tho OfficoofthoOeueral Counsel, United States De11attmont of Agrlc111lure and
              the material in tho blank spaces was Inserted by or under tho direction of:               ,0
               USDA RURAL DEVELOPMEN'r                                                                                                                                           ~w / ~ •
              ~am•)                                                                                                                                                               (S1g1111u1a)                                                           -....-
               STEVEN K. BALLARD                                                                                                                                               Steven K. Ballard
              <t8o> LEG~ PrJAZA                                     WEST                                                                                                       Area SpeciaJ.ist
              LA PORTE                    IN            46350

                                                                                                                I affirm, under t.lm p~!f!illtie:-;
              lnl1tals   1--- (_.                                                          • .t,               for perjury, that l Nme la~:en
                                                                                                             reasonable care tr, /'f'.ctl~:';t am.:h
                                                                                                                                                                                                                                                                                                  P11ge6of6

                                                                                                              Soolal Security .-;1;r;ibm· !n tr.ls
                                                                                                            document, unhVis wt;1J!rn!J by law
                                                                                                                           ..$~ ~ t-V\ 't1.~:1n...st..
                            • - - - - ·• ···-·• •   •• •• · ••··•   - •• •• • • ··- • • ••• • •• • - ' • , .......... _,.._., ....... I   ,.,.z.~.,.:...,,..   .,..q...J"... , , , ••, . , - ~ , ., .. ,.,. ..-.~-., ...... , • ...,.... .,. ....._ ........,... ......   +.,.~ ..... ,.._ .........v_,.,,,.,.,.._..__ - · - · ....... _ •...,_ . ..,a..,_


                                                                                                                    Exhibit 2
USDC IN/ND case 3:19-cv-00264 document 1-2 filed·.v
                                                 04/03/19 page 6 of 6




                                                                    580800309
                                  EXHIBIT A
  THE WEST 1/2 OF OUTLOT 11, EXCEPT THEREFROM THE SOUTH 3 FEET, IN THE
  TOWN OF WANATAH, AS PER PLAT THEREOF, RECORDED AUGUST 24, 1865 lN PLAT
  BOOI< 2 PAGES 6, IN THE OFFICE OF THE RECORDER OF LAPORT!:: COUNTY,
  INDIANA,

  ALSO 6XCEPTING THEREFROM A PARCEL OF LAND BEING PART OF THE WEST 1/2 OF
  LOR 11 IN THE ORIGINAL SURVEY OF THI; TOWN OF WANATAH, AS Rf.CORDED IN
  PLAT BOOI< 2, PAGE 6 IN THE OFFICE OF THE LAPORTE COUNTY RECORDER, MORI:
  PARTICULARLY DESCRIBED AS FOLLOWS:

  STARTING AT AN IRON PIPE MARKING THE NORTHWEST CORNER OF LOT 11 IN THE
  ORIGINAL SURVEY OF THE TOWN OF WANATAH, FOR THE POINT OF BEGINNING;
  THENCE S 88 DEGREES 04 1 17" E ALONG THE NORTH L.lNE OF LOT 11, A DISTANCE
  OF 132.74' TO AN IRON ROD WITH CAP;

  THENCE S 00 DEGREES 37 1 58" WA DISTANCE OF 53.72' TO AN IRON ROD WITH
  CAP;

  THENCE S 89 DEGREES 39' 16" WA DISTANCE   or 132.92' ro AN IRON ROD WITH
  CAP ON THE WESTERLY LINE OF LOT 11i

  THENCE N 00 DEGREES 48' 31 11 E ALONG THE WESTERLY LINE OF LOT 11, A
  DISTANCE or 58.99' TO THE: POINT OF BEGINNING.

  CONTAINING 0.1718 ACRES, MORE OR LESS, SUBJECT TO ALL LEGAL EASEMENTS.




                                  Exhibit 2
USDC IN/ND case 3:19-cv-00264 document 1-3 filed 04/03/19 page 1 of 5



to.



  Ponn RD 3550-12                                United States Department of A.gtienll'11re                              Porm Approved
  (Rev. 9·06) ·                                           Rural Hooting Service                                     OM8 N(I, 0S7S-Ol72

                                                                                                                 A~eount ff
                                              SlJ8SlDY REfA\'MENT AGREEMENT
  Ooly one 11ireement '110\lld be exe.:'l)ted by the ,llbjc,;I bom,wct for th<: subject i,ropctty. The aarumtbl ic Coll'lp)qtcd at tha
  11!0,lns of the first Ascnoy loan to lho borrower rc133rdlc~s of wl\Clthcr at not they qualify fot pay.mcnt n'flS1~m:o 11t 11131 time.

      I, As required under mtion .Sll offho Ho\1$lng Act of 1949 (42 U.S,C, 1490,), ,ul>Aldy received In occordanoc with a. loon
  \1J1der sectlon 502 or the Housing Act of 1949 Is repayable to the Oovemment opon the dlspo,ltlon 61' nonoccupnno)' nf the
  security property, Dcfcucd morti,911 paym~nts arc !noludcd ,$ subsldy l)ndnr lhlR agrccrocnt,

  2, When I foil to occupy or transrer title 10 my horno, tcc1ph1tc ls dnc. If [ iefuumca or othorwl,a p11y IA till\ wlt11ou1 transfer
  oflitlc 61\d continue lo occupy the property, lhe 11/llO-Ont ofrc~plun: will be oalaolatcd bul; p•)'lllll11t ()fre~apture oun be
  deferred, Interest free, until the property Is 5llb5<!quoritly 5Ci)d or vacn1cd. If dcfcm:d, thl! 011v11moenl motlgt1£e cm be
  ,ubordlnatcd but will not bo nlmed nor the. promluoay nolo u1i1fied ljnlil the Oovc111111ent t~ paid In full. Jn 1it11al!ons
  where cJefermenl ~f~apt11re is i,n option, recapture wm be discounted 2S% If paid ln full at time nf se~lement.
  3. Csloulaling Original P,qulty.
  For Self-Help lca.ns, the market value Is the apprabcd value u determined ~t the time of loan apprnvsl/obllg~llon, which Is
  subject to eompletlon per plans and $pec!fic111lo111. If the house is 1101 ultimately fuml&bcd undcrtha Stlf.lielp i,togmm, an
  ame11dcd .agreement ming the ro31ht vah1e de.lin!Uon for all other lt.tnctollons as outllnad below must be completed.

  For    all olhertrannelions, 1he market value ls tho l9Wtrofthe:
             Sales price, construnlll>!'lrch~blll1atlon cos I, or total oftht£c co,11, whiohcvc:r b appltcablc
             OR
             Appnl,ed value. as detomtlned Bt the th:oe of loan approv111/obllg11tlon.

  lffhc arrHc:inl owns tlie bulldlng 6110 free and clear or If 3ll existing noo-Ascncy debt on the site without a dwctllng wm not
  ba tcfim11md with Agency f\lnd&, the mukct Yaluc wlll bo the \ewer ofihe appraised valnc; or Ike constnlctlpn 00$1 ptu, the
  value ofthe site.

  Marko! v;duc of property located at:
  406 Illinoh St
      Wanatah, l~             4§~90
                                                                       s ______

  I,.c,5 .Prior Liens                                                  S---~- H~d b y - - - - · - ~ - - - - - -
                                                                       s _ _ _ _ _ 1-Jeldby _ _~ - - - - - - ~ - - -
  J.ess Subordlnote Af't"ordable ltou,ing Pioducls                     $           Held by _ _ _ _ _ _ _ _ _ _ _ __
                                                                       S _ _" _ Ycldby _ _ _ _ _ _ _ _ _ _ __
 Leu Rlltl\l Development S[nste Family Ho~lns Loans                    S 104,000.00
 Ecioals Ori,11lnal Bquity (If negative pumbtr u5e "O'?                S 0. 00

 Pcrcc111 ofOrlgln11l Bqnity                                           s_o_._o~o___ •,t,
 (Determined by div/ding odglnal equity by the mlltlr.et value)

   I( Bll lonn& arc not a:ubJcct lo i~,pture, or If all loam subject lo recapture arc not boln3 paid, !he emonnt t(! be' recAp1unid 1$
 ,4,
 computed accatdinJ: to the (ollowlng fonnula, Olvidc the ba\n11c11 oflaan1 &11hjcct In re.caplUre that Btll being paid by the b•l11nee
 ohU open loan,. Multiply the result by lOO ta dntmnlne the pereen1 of tho ou1m11dlna blll•n~c of open lollJI& belns paid.




                                                                Exhibit 3
USDC IN/ND case 3:19-cv-00264 document 1-3 filed 04/03/19 page 2 of 5




  ~.                month,                                           Avcugc ln!crr;5l raf11, psld
                    loon                                    I.I         2.1        3.J       4.1           5.1       6.1
                    OUIS!Mdlng                    I    0    2%          3%         4%        S%                      7%     >7%
                      0 • 59                     .so        .50         .so        .so        ., ~
                                                                                             .44           .32       .:!2    ,11
                     Ml • 119                    .so        .so         .50        .49                     .31       .21     .ll
                    uo • .179                    .so        .so         .so        .48        .40          .30       .20     .u>
                    180 • 239                    .SO        .so         ,,19       .42        .36          .211      .18     .09
                    241) • 299                   .50        .so         ,'16       ,38        .33          ,24       .17     .09
                    300 • 359                    .50        ,45         .40        ,34        .29          .it       .14     .09
                    360 l, up                   ·.47        .40         .36        .31        .26          .19        .n     .09

  6. Ce!oulatlno RecaplUrc
               Cu(l'c,il Mo,kct v11luo
        LBSS
               Otl&hial amount Clf pri<lr U111151md ·,11bordinate affordable housln~ products,
               RHS balance,                                                                          '
               Reasonable closing cos1a,
               Principal reduc.tlon at not11 rate,
               Original equity (rco patagraph 3), ru,d
               Capital impl\'>'\'1:YD.011I~ (mi 7·CFR. p~rt JSSO).
        EQUALS
            Ap11r20J.allon value. (Jfthi& 1, A podtlvo value, conti,11111.)
        TIMBS           •
            Pt.l'Centaue in paragraph 4 (if' appllcabl~).
            Perccntagc In paragraph S, 11nd
            Rctum 011 borJowc(~ Qr)glnal eqully (100% • pen:cnl111Jc In pmgra1>h 3).
        EQUALS
            Va\ll.c 11pp1colaUon sul!lcet to rccapl\ll'e. ltCCl8(11urc duo aqua ts the lesstr ofthls figure or
            the amaonl ofsubsldy rccelved.·

  Barrowcir ASJCCS ta pay rcc,pture In accordrww1v1if~;·, •l!fl'eruent.
                                     _,..~    ,,,,.,....-
                                                                                                         Date

       J30ITOWllT                                                                                        Dale
                                                                                                                  O!i-O!i-~00~




                                                                  Exhibit 3
       USDC IN/ND case 3:19-cv-00264 document 1-3 filed 04/03/19 page 3 of 5



FORM RECD B44-14                                                                 !l"ORM APPROVED
                           UN:t'l':EO STATES DEPAA'.t'MENT OF AGRICTJ!.,TURE 0MB NO, 05 75-01 72
                                        RURAL HOUSING SERVICE
                PA':lMENT ASSISTANCE/DEFER~ED MORTGAGE ~$$!STANCE AGREEMiNT
EFFECTIVE! 0~/05/09                PAYMENT PLAN: MONTUt,'lf                                 A.GRMT TYl?Ei NEW
 ACCOUNT           NOTE             NO'r5:         MON INSTLMNT               MONTUtX                 MO:NTHLY
 NUMBER            DATE            AMOUNT          AT NOT.E RATE              PA"a-11::NT      PAYMEN~ ASSISTANCE
     37066524    05/05/09    104,000.00                  512.57                3851.84                 122,73




1.     rnrs AGREEMENT Bij'X'WEEN THE UNl'l'ED STATES OF .~RICA, ACTING THROUGH THE
       RURAL HOUSING S~RVICE (RHS) ~URSUANT TO SECTION 521 Oi THE HOUSING ACT OF
       194 9, (CALLED '1 THE GOVERNMF.N'l'") AND Tltl!: BORROWER WHO.SE NAME APPli:ARS BELOW
       (CALLl;!:0 "THE BORROWER. 11 } SUPPLEMEN'l'S PROMISSOR.\' NOTES OR ASSUMPTION
       AOREBMENTS (CALLED "THE NOTE" WHETHER ON!!: 0~ MORE) FROM BORROWER TO THE
       GOVERNMENT AS DESCRIBED ABOVE.
2.     ADJTJSTED FAMILY     INCOME LIMITS FOR                                                    AS OF 00/00/00
       VERY LOW:            $0   LOW:       $0             MODERJl.',l'Ji::            $0      MEDIAN1       $0
3,     HOUSEHOLD Am> INCOME INFORMATION - TO 13E COMPLETEO SY TME BORROWER,
       COMPLETE TaE FOLLOWING FOR BORROWER, CO•BORROWER, ~WO ALL ADULT MEMBERS OF
       THE HOUSEHOLD WHO NILL RgCEIVE INCOME •


                                  .l?LANNJi:D INCOME
                                  NEXT 12 MONTHS

NAME                        AGE     WAGES        OTHER    NAMES     &   AD0R!S$ES OF SOURCES OF INCOME
JORGE CONTRERAS JR           20 25,381               0   FOURS WINDS CASn10 /                (NEW BUFfALO/MI)
                              0              0       0
                              0              0       0
                              0              0       0
NUMBE~ OF DEPENDENT$ (NOT INCLVOING FOSTlil.a CHILDREN) RESIDING l:N DNELLIN'G                                   2
Al-l'NO~L REAL ESTATt TAXES         (DWELLUlG ONLY}       435.00
ANNUAl:, PROPERTY lNSURANCE PREMIUM (DWELX.ING ONLY)      748.00
SIGt-lATURES OF BORROWERS I I (WE) CERTIFY THAT HOUSEHOLD Ai.'10 FINANCIAL INFORMATION
SUBMITTED TO RURAL HOUSING SERVIC! IS CORRECT TO THE aEST OF MY (OUR} KNOWLEDGE
AND HAVE READ AND UNDS:~STOOD THE REQUIREMJi:NTS AND CONDITIONS ON PAGES 2 AND 3 OF
THIS AGREEMENT,
NOTICE; F~!Lt.JRE TO DISCLOSE ACCURATE AND TRUTHFtn. FINANCIAL INFORMATION MAY
RESULT lN THE TERMINATION OF PROGRAM ASSISTANCE CURRENTLY BEING RECEIVED, AND
THE DENIAL OF FU~Ji: PROGRAM ASSISTANCE.
WARN:CNG: SECTION l.001 OF TI'l'J:.,E 18, UN:tTED STATES CODE, PROVIDES; "WHOEVER, IN
AN'{ MATTER WITHIN THE Jt.m.lSDICTION OF ANY DEJ.)AATMENT OR AGENCY OF 7.'HE UNITEO
STATES I<NOW!NGLY AND WILJ;.FULLY FAtSIFIES, CO:NCEALS OR COVERS UP B"l ANY TRlCK,
SCHEME, OR D~VICE A MAT!RIAL FACT, OR MAKES ANY FALSE, FICTITIOUS OR FRAUJ:>ULENT
STATEMENTS OR REPRESENTATIONS, OR MAKES OR USES J\Ni FALSE WRITING OR OOClJt.iENT
I<NOWING THE SAME TO CONTAIN AJ.'vY FALSE, FICTITIOUS OR FRATJOOLENT STATEMENT OR
ENTRY, SHALL .BE FINED UNDER THIS TI'l'1.rE OR IMPRISONED NOT MORE THAN FIVE YEMS,
OR BOTH. 11
                         / ..
                             /
                                     --
      {DA'rE)
                       d~·-··-·······  (SOR.ROWER)                                          (CO- BORROWER}




                                                     Exhibit 3
      USDC IN/ND case 3:19-cv-00264 document 1-3 filed 04/03/19 page 4 of 5


FORM Ri.C.O J.944-14                                                                       PAGE 2
                      UNITED STATES DEPAR.TM8Nt OF AGRICULTURE
                               RURAL HOUSlNO SERVICE
             PAYMENT ASSISTANCE/DEFERRED MORTGAGE ASSISTANCE AGREEMENT
4, INCOME   &   PAYMENT C.M.CULJ\.T:tONS-TO BE COMPLETED BY RR$ OFFICIAL OR DESIGNEE.
   TOTAL ANNUAL INCOME      25,381.00
   T.>E!OtTCTIONS              960.00
   ADJUSTED ANM INCOME      24,42;1..00



   MOMTHLY lMS'l'ALLMBNT BASED ON H: EQUIVAU!N'l'   :CNTEREST   RATE         309.63
   MON1HLY REAL ESTATE TAX PAYMENT                                            3G.2s
   MONTHLY PROPERTY INSURANCE PAYMENT                                         62.33
   TOTAL PITI                                                                108.21
   ADJUSTED INCOME X 24% / 12                                                488.42
   MONTHLY NOTE R~TS 1.NSTALLMENT                                            512.$7
   MONTHLY PAYMENT                                                           389.84
   MONTHLY PAYMENT ASSISTANCE                                                122. 73



5. SUBJECt TO THE PROVISIONS OF THXS AGREEMENT,   THE aORROWER WILL PAV    389,84
   DOLLARS PER MONTH FOR 24 MONTH$ J;IEGINNING 06/0S/O~. THIS AGREEMEN'l' M.I\Y BE
   REVrSEO 0~ CANCELED AS PROVIDED BY THE CONDITIONS LISTED ON PAGE 3 OF
   THIS AGREli:MENT,




PUBl,IC REPORTING 9UROEN FOR THIS COLLECTION 0~ lNFORMATION            ~$   ESTIMATED ~0
~VE~QE 20 MINUTE$ P~R RESPONSE, INCLUDING THE TIME FOR RSVIEWING INSTRUCTIONS,
SEARCHING EXISTlNG DATA SOURCtS, GATHERING AND MAINTAINING THE DATA NEEDED, AND
COMPLETING AN.0 REVIEWING THi COLLECTION OF INFORMATION'. SEND COMM:eNTS REGARDING
THIS BURDEN ESTIMATE OR ANY OTHER ASPECT OF THE COLLECTION OF INFORMATION,
INCLUDING SUGGESTIONS FOR REDUCING THI$ BURDEN, TO DSP~RTMENT OF AGRICULTURE,
CLEARANC~ O~FICE, OIRM ROOM 404-W, WASHINGTON, D.C. 40250, AND TO THE OFFICE OF
MANAGEMENT AND BUDGET, t>APE:RWORK REDUCTION PROJECT (0MB NO. OS7S-0059),
WASHINGTON, D.C. 20503.




                                          Exhibit 3
       USDC IN/ND case 3:19-cv-00264 document 1-3 filed 04/03/19 page 5 of 5


FORM RECD 1944-14                                                               .{)AGE 3
                       1JN~TED STATES DE~)I.RTMENT OF AGRICULTURE
                                 RURJU, HOUSING SERVICE
              PAYMENT ASSISTANCE/DEF!RRED MORTGAGE 1\$$:CSTANCE AGREEMEN'l'
6.   DEFERRED PAYMENT CALCULAT!ONS
     OATE OF INITIAL DEFERRED PAYMENT AG~EEMENT; 00/00/00
     ANNUAL NOTE PA'!MEN'l' AT lt     $0.00    TOTAL ANNUA~ lNCOME X 29\            $0.00
     ANNUAL REAL EST~TE TAXES         $0.00
     ANNUAL PROPERTY INSURANCE        $0.00    MON'l'HJ.i'i DEFERRED PA\'MENT       $0.00
     ANNUAL I>l?.'I                   $0,00    MONTHLY DEFERRED ASSISTANCE          $0.00
7.   AS Rl!1QUESTED BY THE OOVSRNMENT, THE 80RROWER WILL $Ur.lMIT TO THE GOVERNMENT,
     XN A FORM PRESCRIBED OR APPROVED BY IT, A STATEMEN~ OF THE BORROW~R'S TOTAL
     ANNUAL INCOME J)J.JD EXPENSES FOR THE PREVIOUS CALENDA~ YEAR OR OTH!l:R
     DESIGNATED PERIODS.
8.   THE GOVERNMENT MAY REV I Et~ THE BORROWER' $ ANNUAL INCOME Am> EXPENSES DORING
     THE TERM OF THI$ ll.GR'EEMENT AND, IN A.CCORDANCE WITH lTS REGULATIONS, MAY AT
     ITS DISCRETIO~ INCREASE, DECREAS~, OR CANCEL ANY N'-iOUNT OF PAYMtWT
     ASSISTANC~ OR DEFERRED MORTG~GE ASSISTANCE Gruul~SD UNDER TRIS AGREEMENT,
     THE GOVER.t.'JMENT MAY ALSO DETERMINE WHETHER TO OFFl::R A NEW AGRBEMTmT FOR THE
     SUCC2£DING YEAR OR OTHER SttECTED PERIOD F.OiLOWING THE PERICO COVERED BY
     THIS AGREEMENT.
9.   AT ITS OPTION, THS GOVERNMENT MAY TERMINATE THIS AGREEMENT AT ANY TIME IT
     DETERMINES TUAT:
     A, THE BORROWER HAS DEFAULTED UNDER ANY TERMS OR CONDITIONS OF THlS
        AGREEMENT, THE NOTE, OR }\NY INSTRUMENT SECURING THE BORROWER'S LOAN
        OBLIGATIONS,
     B. THE BORROWER HAS NEVER OCCUPIE:r.> THE DWELLING AND RB.SWILL NOT CONTIOOE
        'l'HE LOAN.
     C. THE BORROWER CEASE$ TO OCCUPY THE DWELLING.
     D, THE PROPERTY $£CURING THE LOAN OBLIGATION HAS BEEN SOLD OR ~HE TITLE
        TRANSFERR~O WITHOUT THE GOVERNM~lf.t"S CONSENT OR APPROVAL.
     E. THE BORROWER IS NO LONGER ELIG!a:r.,E FOR PAYMENT ASSISTANCE OR DEFERRED
        MO~TOAGE ASSISTANCE.
lO. DEFERRED PAYMENTS CANNOT BE ORANTED AFTER 15 YEARS FROM THE EFFECTIVE DA~g
    OF THE INITIAL PAYMENT ASSISTANCE AGREEMENT. ALL DEFERRED PAYMENTS
    OUTSTANDING AT THB TIME THE PROPERTY lS SOLD OR TITLE TIU\NSFERRED ARE
    SUBJECT TORECAPTURE.
11, THE GOVERNMENT MAY AMEND OR CANCEL THE AGREEMENT AND COLLECT ANY AMOUNT OF
    REDUCTION GRA.NTEO WHICH RESULTED FROM INCOMPLETE OR INACCURATE INFORMATION,
    AN ERROR IN COMPU'l'A'l'lON, OR ANY OTHm~ REASONS WHICH RESW..'I'.ED IN PAYMBNT
    ASSISTANCE OR 0.1::t:S:RRED MORTGAGE ASSISTANCE THAT THE BORROWER WAS NOT
    ENTITLED TO aECEIVE,
12. UPON THE FAILURE OF THE B0RROW2R TO MAKE THE PAYMENTS PRESCRIBED IN 'l'l!IS
    AGREEMENT, THE GOVERNMENT, AT ITS OPTION AND S08JSCT TO ITS REGULA~lONS, MAY
    DECT.,ARE THE ENTIRE INDEBTJl!ONESS DUE TO THE QOVli:RNMENT IMMEDIATEr.,'l DUE AND
    PAYABLE.
13, NO TERMS OR CONDITIONS OF THE NOTE OR ANY RELATiD SECURITY INSTR'UMEN'.t', OTHER
     THAW THE AMOUNT OF PAYMENT OR THE PAYMENT !?LAN, SHALL BE AFFJ::CTED BY THIS
     AGREEMENT.
~4. THIS AGREEMENT I$ SUBJECT TO THE PRESENT REGtn.ATIONS 0~ RHS AND TO ITS
    FUTURE REGULATION$ ~OT INCONSISTENT WITH THE EXPRESS PROVISIONS OF ~HlS
    AGREEMENT.
lS. FOR LOANS APPROVED OR ASSUMED ON OR AFTER OCTOBSR l, 1979, ANY PA):'MENT
     ASSISTANCE GRANTED AS A RESULT OF THIS AGREEMENT SHALL BE SUBJ~CT TO
     RECAPTURE BY THE GOVERNMENT WHEN THE PROP~RTY SECURING THE LOAN IS SOLD,
     TlTLS TO IT IS TRANS~i.RRED, OR WHEN IT IS NO LONGER OCCUPIED BY THE
     BORROWER.
16. XR THE DECISION CONTAINED IN THIS ~ORM RESULTS IN DENIAL, REDUC~J.ON, OR
    CANCELLATION OF RHS ASSISTANCE, TID: ~ORROWER MAY APP!llAL THE DECI$X0N AND
    H~VE A HEARING OR MA.Y REQUEST A R~VIEW IN LIEU OF A HEARING.




                                          Exhibit 3
                USDC IN/ND case 3:19-cv-00264 document 1-4 filed 04/03/19 page 1 of 4
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                    )
                                                                    )
                             Plaintiff
                                                                    )
                                v.                                  )       Civil Action No. 3:19cv264
                                                                    )
                  Jorge Contreras, Jr., et al                       )
                            Defendant
                                                                    )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Jorge Contreras, Jr.
                                         406 N. Illinois Street
                                         Wanatah, IN 46390




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128
                                         Fort Wayne, IN 46802-3489

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 3:19-cv-00264 document 1-4 filed 04/03/19 page 2 of 4
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19cv264

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
                USDC IN/ND case 3:19-cv-00264 document 1-4 filed 04/03/19 page 3 of 4
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 3:19cv264
                                                                   )
                  Jorge Contreras, Jr., et al                      )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CAPITAL ONE, NA, f/k/a Capital One Bank
                                         c/o Corporation Service Company, Registered Agent
                                         135 N. Pennsylvania St., Suite 1610
                                          Indianapolis, IN 46204




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128
                                         Fort Wayne, IN 46802-3489

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 3:19-cv-00264 document 1-4 filed 04/03/19 page 4 of 4
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19cv264

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
 2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
                          USDC IN/ND case 3:19-cv-00264 document 1-5 filed 04/03/19 page 1 of 1
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                   United States of America                                                                      JORGE CONTRERAS, JR.,
                                                                                                                 CAPITAL ONE, NA, f/n/a Capital One Bank
      (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant LaPorte
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Deborah M. Leonard, Assistant United States Attorney
USAO - 1300 South Harrison Street, Room 3128
Fort Wayne, IN 46802; Tel: (260) 422-2595
 II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                           of Business In This State

 u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
 u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
 u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
 u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
 u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
        & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
 u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
 u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
         Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
         (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
 u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
         of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
 u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
 u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
 u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
 u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
 u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
 u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
 u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
 u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
 u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
 u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                              Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                      u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                              Other                                                     u 465 Other Immigration                                                       State Statutes
                                      u    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                         another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                               28 USC § 1345fc
 VI. CAUSE OF ACTION Brief description of cause:
                                              Federal Foreclosure
 VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         u Yes     ✔
                                                                                                                                                                                       u No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE                                                                                               DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
   04/02/2019                                                             s/Deborah M. Leonard
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
